Citation Nr: 1440105	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-11 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial compensable rating for chronic obstructive pulmonary disease (COPD) prior to December 22, 2010, and a rating higher than 30 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to December 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision that denied his claim of entitlement to service connection for a right knee disorder and a January 2011 rating decision that granted his claim of entitlement to service connection for COPD and assigned an initial 0 percent rating prior to December 22, 2010, and a 30 percent rating thereafter.  He is contesting these initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In support of his claims, he testified at an RO hearing in September 2010.  A transcript of the hearing is of record.  Although he additionally was scheduled to testify at another hearing at the RO in April 2014, but instead before a Veterans Law Judge (VLJ) of the Board, he cancelled that additional hearing.

Because they require further development before being decided on appeal, the Board is remanding his claims to the Agency of Original Jurisdiction (AOJ).

The Board, however, has advanced these claims on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

With respect to the Veteran's claim of entitlement to service connection for a right knee disorder, a February 2010 VA examiner concluded that the Veteran's history of right knee replacements was not because of his military service, including the chondromalacia patella diagnosed during his service in December 1976.  In coming to that conclusion, however, the examiner did not also address earlier service treatment records (STRs) dated in May 1967 reflecting a diagnosis of right knee muscle strain.  When VA undertakes to provide a VA examination or 

obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  So, here, additional medical comment is needed addressing this additional evidence from his service.

As for the ratings assigned for the Veteran's COPD, he was granted service connection for this disorder in a January 2011 rating decision.  In July 2011, so within one year of receiving notification of that decision, he contacted VA via telephone to file a claim for an increased rating.  That conversation was reduced to writing and associated with the file.  When interpreted liberally, that July 2011 statement may be construed as a timely Notice of Disagreement (NOD) with the RO's January 2011 decision assigning the initial ratings for this disability.  38 C.F.R. § 20.201 (a communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes an NOD; special wording not required).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [an NOD]") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

The filing of an NOD places a claim in appellate status.  The failure to issue a Statement of the Case (SOC) in this circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC has not been issued in response to the Veteran's July 2011 NOD.  An appeal to the Board consists of a timely filed NOD, and after an SOC has been furnished, a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  According to 38 U.S.C.A. § 7105(d)(1), once a claimant files a timely NOD, and the Agency of Original Jurisdiction (AOJ), which, here, is the RO, does not resolve the disagreement either by granting the benefit or through withdrawal of the NOD, the agency shall prepare an SOC.  "Section 7105(d)(3) makes the furnishing of an [SOC] the event that triggers the Veteran's obligation to file a 'formal appeal' with the Board[.]"  Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002) (en banc).

So, here, as the July 2011 submission has been construed by the Board as a timely NOD, this additional claim for higher initial ratings for the COPD must be remanded (rather than merely referred) so an SOC may be provided regarding this additional claim.  The Veteran then in response will have opportunity to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If still available, obtain additional medical comment (a supplemental opinion) from the February 2010 VA compensation examiner concerning the etiology of the Veteran's right knee disorder - particularly insofar as its posited relationship with his military service.  To facility this additional comment, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner is again asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's right knee replacements are the result of his military service or disability dating back to his service, but not just when considering the December 1976 diagnosis of chondromalacia patella, rather, also the prior May 1967 diagnosis of right knee muscle strain.

When providing this additional response, it is essential the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, the February 2010 examiner is unavailable to provide this further comment, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If either examiner determines that an additional examination is needed, then one must be scheduled.  This is left to the designee's discretion, however.

2.  Review the claims file and ensure that this additional opinion addresses the additional evidence mentioned concerning the Veteran's service.  If it does not or provide the required response, then return the report for all necessary additional information.

3.  Then readjudicate this claim of entitlement to service connection for a right knee disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

4.  Also provide the Veteran an SOC addressing the issue of his claimed entitlement to an initial compensable rating for COPD prior to December 22, 2010, and a rating higher than 30 percent since.  Remind him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this additional claim should it also be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



